Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  December 21, 2016                                                                                   Robert P. Young, Jr.,
                                                                                                                Chief Justice

                                                                                                      Stephen J. Markman
                                                                                                           Brian K. Zahra
  154396 & (79)                                                                                    Bridget M. McCormack
                                                                                                         David F. Viviano
                                                                                                     Richard H. Bernstein
                                                                                                           Joan L. Larsen,
  PEOPLE OF THE STATE OF MICHIGAN,                                                                                   Justices
            Plaintiff-Appellant/
            Cross-Appellee,
  v                                                                SC: 154396
                                                                   COA: 325782
                                                                   Wayne CC: 14-006454-FH
  GARY PATRICK LEWIS,
           Defendant-Appellee/
           Cross-Appellant.

  _________________________________________/

         On order of the Court, the application for leave to appeal the July 21, 2016
  judgment of the Court of Appeals is considered. We direct the Clerk to schedule oral
  argument on whether to grant the application or take other action. MCR 7.305(H)(1).
  The parties shall file supplemental briefs within 42 days of the date of this order
  addressing whether the denial of counsel to the defendant at his preliminary examination
  is an error requiring automatic reversal or whether harmless error analysis applies. The
  parties should not submit mere restatements of their application papers.

        The application for leave to appeal as cross-appellant remains pending.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          December 21, 2016
         a1214
                                                                              Clerk